DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
Applicant’s election without traverse of 1 through 8 in the reply filed on 12/30/21 is acknowledged. 
 Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 recites “at heights as same as heights” in line 2. The phrase is grammatically incorrect and confusing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2013/0161821) in view of Kim (US 2019/0221557) in view of Huang (US 2021/0134663)
Regarding claim 1.
Hwang teaches a second insulator (345), a stacked film (P3,P4) alternately including a plurality of first insulating layers (ILD) and a plurality of second insulating 
 Hwang does not teach a first substrate.
 Kim teaches a semiconductor wafer comprising: a first substrate (2009) ; a first insulator (2760) provided on the first substrate (2009); a plurality of first pads (2792) provided in the first insulator (2760); a second insulator (1760) provided on the first insulator (2760); a plurality of second pads (1792) provided on the first pads (2792) in the second insulator (2790) (fig 24); a stacked film (100,200) alternately including a plurality of first layers (132) and a plurality of second layers (142) provided in the second insulator ; and a second substrate (9) provided on the second insulator (1760) (fig 17), wherein the first insulator and the second insulator are connected to each other (fig 24), and the second insulator intervenes between the first insulator and the stacked film (fig 24) (paragraph 164,188).
It would have been obvious to one of ordinary skill in the art to provide a first substrate comprising CMOS logic circuitry in order to control the voltage to the memory devices (Kim paragraph 61)
Hwang in view of Kim does not teach edge faces.
Huang teaches a structure comprising first and second substrate (101a,b) and having an edge face (15c) (paragraph 45)
It would have been obvious to one of ordinary skill in the art to provide an edge face in order to reduce chipping (paragraph 45)
Regarding claim 2
 Huang teaches the edge face of the first insulator and the edge face of the second insulator are a trimming face of the first insulator and a trimming face of the second insulator (fig 15c) (paragraph 45).
 Regarding 3.
 Hwang teaches a first stacked film (P3) alternately including the first insulating layers and the second insulating layers (DL,ILD), and a second stacked film (P4) alternately including the first insulating layers and the second insulating layers (DL,ILD) (fig 2), and provided under the first stacked film via a portion of the second insulator (345) (paragraph 32).
 Regarding claim 4.
Hwang teaches a plurality of electrode layers (PL) provided at heights as same as heights of the plurality of the second insulating layers (DL) (fig 2) (paragraph 32).
Regarding claim 5.
Huang teaches an edge face of the second substrate is provided on the edge face of the second insulator (fig 14).
Regarding claim 6.
Huang teaches the edge face of the second substrate is a trimming face of the second substrate (fig 14).
Regarding claim 7.
  Kim teaches a memory cell array provided in the second insulator above the first substrate, and electrically connected to a second pad, and a control circuit provided in the first insulator on the first substrate, electrically connected to a first pad, and configured to control the memory cell array (fig 24) (paragraph 188-190).
Regarding claim 8.
Hwang teaches the first insulating layer includes oxygen and the second insulating layer includes nitrogen (paragraph 40).
Hwang does not teach silicon
Kim teaches a first insulating layer including silicon and oxygen and a second insulating layer comprising silicon and nitrogen (paragraph 86).
It would have been obvious to one of ordinary skill in the art to use silicon oxide and silicon nitride due to the relative etch selectivity. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817